                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

    LUCILLE   ANDERSON,     SARA
    ALAMI, GIANELLA CONTRERAS
    CHAVEZ, DSCC, and DEMOCRATIC
    PARTY OF GEORGIA, INC.,
                                                  CIVIL ACTION FILE
          Plaintiffs,                             NO. 1:20-cv-03263-MLB

    v.

    BRAD RAFFENSPERGER, in his
    official capacity as the Georgia
    Secretary of State and Chair of the
    Georgia State Election Board, et al.,

          Defendants.


            DEKALB COUNTY DEFENDANTS 1 NOTICE OF FILING
                    SUPPLEMENTAL INFORMATION

         Pursuant to the Court’s October 2, 2020 Order [DOC 125] and the hearing

held on October 1, 2020 on the Defendants’ Motions to Dismiss and Plaintiff’s

Motion for Interlocutory Injunction, the Court has requested information regarding

voting equipment allocation for the November 2020 election and how those

allocations compare with the June 2020 Primary.




1
 Samuel E. Tillman, Anthony Lewis, Susan Motter, Dele Lowman Smith, and
Baoky N. Vu, in their official capacities as the Members of the DeKalb County
Board of Registration and Elections.
      The DeKalb County Defendants file this notice to supplement its earlier filing

[DOC 127] with the following:

          1. Allocation of machines and equipment for the June 2020 primary, and

          2. Amended proposed allocation of machines and equipment for the

             November 2020 Election.

      The DeKalb County Defendants have also provided this information to

Plaintiffs via electronic mail in advance of this filing, per the Court’s directive.

      Respectfully submitted this 5th day of October 2020.


                                               /s/ Shelley D. Momo
                                               Shelley D. Momo
                                               Assistant County Attorney
                                               Georgia Bar No. 239608

                                               Irene B. Vander Els
                                               Assistant County Attorney
                                               Georgia Bar No. 033663

                                               Attorneys for the DeKalb County
                                               Defendants


DEKALB COUNTY LAW DEPARTMENT
1300 Commerce Drive, 5th Floor
Decatur, Georgia 30030
Telephone: (404) 371-3011
Facsimile: (404) 371-3024
sdmomo@dekalbcountyga.gov
ivanderels@dekalbcountyga.gov




                                           2
                    CERTIFICATE OF COMPLIANCE

      The undersigned hereby certifies that the foregoing DEKALB COUNTY

DEFENDANTS’ NOTICE OF FILING SUPPLEMENTAL INFORMATION

has been prepared in Times New Roman 14, a font and type selection approved

by the Court in L.R. 5.1(B).


                                        /s/ Shelley D. Momo
                                        Shelley D. Momo
                                        Assistant County Attorney
                                        Georgia Bar No. 239608




                                    3
